DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the rotational joint".  There is insufficient antecedent basis for this limitation in the claim. Applicant is suggested to change the dependency of the claim to claim 7 to remediate the lack of antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WIPO Publication WO 2019/110697 to Kolokotronis .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
Kolokotronis in figures 32-43 discloses antenna support systems comprising universal clamp kits as recited in claims 1-19 of the instant application. Based on the earliest priority date of 05 December 2017 of the international application, the subject matter claimed was known and clearly anticipated prior to the filing date of the 371(c) date.

Claims 1-3, 5-6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by U.S. Patent App. Pub. 2014/0048660 to Lettkeman (hereinafter, “Lettkeman”).

Regarding claim 1, Lettkeman in figures 1-11 discloses an antenna support system comprising: a universal clamp kit (clamp devices 100A and 100B, clamp components 720A and 720B) having: a first and a second universal clamp plate (one of 110 or 720 respectively); a first set of components for adapting the universal clamp plates to form a first clamp to clamp a first shape of antenna mast section (Fig. 11); and, a second set of components for adapting the universal clamp plates to form a second clamp to clamp a second shape of antenna mast section (Fig. 11 and para. 32); and, an azimuth steering unit (foot section 506, 606 and/or 1108, Para. 53) configured to attachment to the first universal clamp plate (one of 100 or 720).

Regarding claim 2, Lettkeman in figures 1-11 discloses an antenna support system wherein the first and second shapes of antenna mast section (antenna mast 502 and/or rails 

Regarding claim 3, Lettkeman in figures 1-11 discloses an antenna support system wherein at least the first clamp (one of clamp devices 100A, 100B, 720A or 720B) engages with the first shape of antenna mast section (502/508) such that the first clamp cannot be rotated relative to the first shape of antenna mast section.

Regarding claims 5 and 6, Lettkeman in figures 1-11 discloses an antenna support system wherein the first and second universal clamp plates (100A, 100B, 720A or 720B) are different; and wherein the first and second universal clamp plates are the same (See difference and similarities between Figures 1, 2, 4, 7 and 9) 
 
Regarding claims 9 and 10, Lettkeman in figures 1-11 discloses an antenna support system wherein the azimuth steering unit (1108) comprises a locking configured to mechanically lock the steering unit at a predetermined angle; and wherein the locking mechanism (1108) comprises a locking plate (side panels 1108A) comprising a plurality of openings (slots 1104), and a locking member (antenna fasteners 1106) engageable with each of the plurality of openings (1104) to thereby lock the steering unit.

Regarding claim 11, Lettkeman in figures 1-11 discloses an antenna support system wherein the first and second clamps (100A, 100B, 720A or 720B) are configured to support an .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lettkeman, as applied to claim 1 above, and further in view of U.S. Patent No. 7,084,834 to Hopkins.

Regarding claim 4, Lettkeman is silent on disclosing wherein the first universal clamp plate is attachable to a wall.

Moreover, in the same field of endeavor, Hopkins in figures 4 and 5 teaches an antenna support system wherein the first universal clamp plate (horizontal bracket 1) is attachable to a wall. (See Fig.5)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the support system wherein the first universal clamp plate is attachable to a wall as taught by Hopkins in the support system of Lettkeman in order to allow antennas to be mounted over a 180 degree arc (Hopkins 5:3-6) and to allow the system to mount in more sturdy/secure fixed surfaces.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lettkeman, as applied to claim 1 above, and further in view of U.S. Publication No. 2014/0218249 to Kolokotronis.
 
Regarding claims 7 and 8, Lettkeman is silent on disclosing an antenna support system wherein the azimuth steering unit comprises a housing containing a rotational joint; and wherein the rotational joint comprises a rolling element bearing.
However, Kolokotronis in figures 7, 10 and 11 teaches an antenna support system wherein the azimuth steering unit (apparatus controller 900) comprises a housing (metal 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the azimuth steering unit as claimed according to Kolokotronis in the support system of Lettkeman, in order to adjust the position of the antenna, and/or direction of the radiation pattern of the antenna, towards the desired position by moving the antenna, and/or direction of the radiation pattern of the antenna, relative to the antenna structure. (See Kolokotronis Abstract)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. 2014/0048660 to Lettkeman (hereinafter, “Lettkeman”).

Regarding claim 12, Lettkeman in figures 1-11 discloses a method of installing an antenna support system comprising the steps of: providing a universal clamp kit (clamp devices 100A and 100B, clamp components 720A and 720B) having: a first and a second universal clamp plate (one of 110 or 720 respectively); a first set of components (threaded nuts 732, foot section fasteners 734 an nuts 736) for adapting the universal clamp plates to form a first clamp to clamp a first shape of antenna mast section (Fig. 11 and para. 32); and, a second set of components (threaded nuts 732, foot section fasteners 734 an nuts 736) for adapting the universal clamp plates (one of 110 or 720 respectively) to form a second clamp to clamp a second shape of antenna mast section (Fig. 11); providing an azimuth steering unit (foot section 
Lettkeman is silent on explicitly disclosing “a cellular antenna”. 
However, one of ordinary skill in the art, would have employed the antenna mounting system according to Lettkeman to a wide variety of antennas types, because Lettkeman in paragraph 33 and 56 teaches that the clamp plates (100A, 100B, 720A or 720B) can be used to attach antennas in both horizontal orientation and a vertical orientation, thus making it beneficial to any one of skill in the art to employ the mechanism in a multitude of surfaces and antennas.  

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kolokotronis U.S. Publication No. 2018/0159199 (hereinafter Kolokotronis’199) in view of Kolokotronis International Publication No. WO2013/171291 (hereinafter Kolokotronis’291).

Regarding claim 13, Kolokotronis’199 in figures  1 -31 and paragraphs 47-76 discloses a method of modifying an assembly of a mast and cellular antenna, the assembly comprising: an antenna mast comprising a mast member(102); a support bracket (2/106) attached to the mast member at a first end, and to a pole (antenna support 3) at a second end; a first antenna (6) attached to the pole  (3) so as to be rotatable with respect to the pole in at least one of a 
Kolokotronis does not explicitly discloses the step of: “removing the support bracket and the antenna from the mast”
However, Kolokotronis’291 teaches the step of: removing the support bracket and the antenna from the mast. (See page 9, lines 23-30 and 25:23-26:10)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kolokotronis’199 and Kolokotronis’291 to form the claimed invention in order to mitigate the need to purchase new antennas to achieve optimum and repeatable alignment of the antenna. (See Kolokotronis’291; page 9, lines 23-30)

Regarding claims 14-19, the combination of Kolokotronis’199 and Kolokotronis’291 disclose the components as claimed to include the calculations required to achieve the desired azimuth and elevations. 
The method of using a device is not germane to the issue of patentability of the device itself. Therefore, this limitations have not been given patentable weight.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845